CARNES, Circuit Judge:
In an effort to stem the flood of prisoner lawsuits in federal court, Congress enacted the Prison Litigation Reform Act of 1995, Pub.L. No. 104-134, 110 Stat. 1321 (1996) (“PLRA”). One of the provisions of the PLRA states that:
No Federal civil action may be brought by a prisoner confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered while in custody without a prior showing of physical injury.
42 U.S.C. § 1997e(e). We granted rehearing en banc in this case to decide whether the provision applies to lawsuits that are filed while the plaintiff is a confined prisoner but which are not decided until after he is released from confinement. We hold it does.
I. BACKGROUND
The factual and legal background of this case is set forth in some detail in the panel opinion, Harris v. Garner, 190 F.3d 1279, vacated, reh’g granted en banc, 197 F.3d 1059 (11th Cir.1999), and we will not repeat it at length here. Suffice it to say that eleven inmates of a Georgia prison filed a lawsuit claiming that their federal constitutional rights had been violated during a prison “shakedown.” All eleven of them were confined in the prison when the lawsuit was filed, but by the time the district court entered judgment fifteen- and-a-half months later six of the inmate plaintiffs had been released from confinement.1 The district court nonetheless applied section 1997e(e) to bar those six prisoners’ claims for monetary relief, because they had not alleged the requisite physical injury.
A panel of this Court reversed the district court’s judgment insofar as it applied section 1997e(e) to the monetary claims of those six plaintiffs, see Harris, 190 F.3d at 1284-85, but we granted rehearing en banc, see Harris, 197 F.3d 1059 (11th Cir.1999), which vacated the panel opinion. We now reinstate all of the panel opinion except for Part III A, which is the part that concerns this issue, and except for Part IV, the Conclusion, insofar as it relates to this issue. For the reasons that follow, we affirm the district court’s judgment in part and vacate and remand it in part.
II. DISCUSSION

A. The Plain Language of the Statute

We begin our construction of section 1997e(e) where courts should always begin the process of legislative interpretation, and where they often should end it as well, which is with the words of the statutory provision. See United States v. Gilbert, 198 F.3d 1293, 1298 (11th Cir.1999) (citing United States v. Steele, 147 F.3d 1316, 1318 (11th Cir.1998) (en banc) (“In construing a statute we must begin, and often should end as well, with the language of the statute itself.”) (citations omitted)); see also Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253-54, 112 S.Ct. 1146, *9731149, 117 L.Ed.2d 391 (1992) (“[I]n interpreting a statute a court should always ton first to one, cardinal canon before all others,” which is “that courts must presume that a legislature says in a statute what it means and means in a statute what it says there;” and “[w]hen the words of a statute are unambiguous, then, this first canon is also the last: judicial inquiry is complete.”) (citations and marks omitted).
Insofar as the issue before us is concerned, the operative language of section 1997e(e) is “No federal civil action may be brought by a prisoner confined ...,” and the load-bearing word is “brought,” a derivative of the verb “bring” in the third person singular, passive voice. The dispositive question is whether “bring” means to commence or start a lawsuit, or instead means to maintain or continue it to conclusion.2
The standard legal dictionary answers that question as follows: “To ‘bring’ an action or suit has a settled customary meaning at law, and refers to the initiation of legal proceedings in a suit.” Black’s Law Dictionary 192 (6th ed.1990); accord 5 Words and Phrases, “Begun” (1968) (defining “begun” or “brought” to mean “commenced”). That is the generally accepted meaning of the term, and this is not the first time we have had occasion to say so. In EEOC v. Eastern Airlines, Inc., 736 F.2d 635, 639 (11th Cir.1984), we were called upon to interpret section 7(c)(1) of the Age Discrimination in Employment Act, which provides that the right of any person “to bring” a private action under that statute terminates upon the commencement of an enforcement action by the EEOC. The defendant in the case argued that “to bring” means filing or continuing a lawsuit, so that once the EEOC starts an enforcement action, section 7(c)(1) bars a private plaintiff from continuing a previously filed lawsuit. See id. at 639. We rejected that position, agreeing instead with the Second Circuit’s decision in Bums v. Equitable Life Assurance Soc. of the U.S., 696 F.2d 21, 23 (2d Cir.1982), that “the words ‘to bring’ mean only ‘to commence,’ rather than to ‘commence or maintain.’ ” See EEOC, 736 F.3d at 639-40. The same is true here.
The Supreme Court has reached an identical conclusion about the meaning of “bring” and “brought.” Hoffman v. Blaski, 363 U.S. 335, 341, 80 S.Ct. 1084, 1089, 4 L.Ed.2d 1254 (1960), involved 28 U.S.C. § 1404(a), the venue provision which permits the transfer of “any civil action to any other district or division where it might have been brought.” The argument was made that because the statute is remedial, the words “‘where it might have been brought’ should be held to relate not only to the time of the bringing of the action, but also to the time of the transfer.” See id. at 342, 80 S.Ct. at 1089. The Supreme Court rejected that position, in large part because the statutory language was “unambiguous, direct [and] clear,” id. at 343, 80 S.Ct. at 1089, and interpreting “might have been brought” to refer to anything other than the time the lawsuit was filed would “do violence to the plain words” of the statute. Id. at 344, 80 S.Ct. at 1090. The same is true here.
This is not new ground. The Supreme Court first broke it one hundred and seventeen years ago, when it had occasion to apply a legislative requirement that a lawsuit be “brought within 90 days after the *974decision” of a government official. The Court said this:
A suit is brought when in law it is commenced, and we see no significance in the fact that in the legislation of congress on the subject of limitations the word “commenced” is sometimes used, and at other times the word “brought.” In this connection the two words evidently mean the same thing, and are used interchangeably.
Goldenberg v. Murphy, 108 U.S. 162, 163, 2 S.Ct. 388, 389, 27 L.Ed. 686 (1883). The same is true here: “brought” means “commenced.”
The decisions we have laid out show that for more than a century before the enactment of the PLRA, it was well established that “brought” and “bring” refer to the filing or commencement of a lawsuit, not to its continuation. This long history of established meaning is important, because we readily presume that Congress knows the settled legal definition of the words it uses, and uses them in the settled sense. See Commissioner v. Keystone Consol. Industries, Inc., 508 U.S. 152, 159, 113 S.Ct. 2006, 2011-12, 124 L.Ed.2d 71 (1993) (explaining that Congress is presumed to be aware of settled judicial and administrative interpretations of words when it writes them into a statute); Alabama v. Tennessee Valley Authority, 636 F.2d 1061, 1065 (5th Cir.1981) (“When a word has a judicially settled meaning, it is presumed that Congress, by using that word in a statute, used it in that accepted sense.”) (citation omitted).
The meaning that we give section 1997e(e)’s “may be brought” — the plain and ordinary meaning of the words — is also- mandated by our recent decision about the meaning of “shall be brought” as that phrase is used in another section of the same legislation. Congress included in the PLRA an administrative exhaustion requirement which provides that “No action shall be brought with respect to prison conditions ... until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a) (emphasis added). In Miller v. Tanner, 196 F.3d 1190, 1193 (11th Cir.1999), we interpreted the word “brought” in section 1997e(a) to mean the filing of the lawsuit, holding: “An inmate incarcerated in a state prison, thus, must first comply with the grievance procedures established by the state department of corrections before filing a federal lawsuit under section 1983.” (emphasis added). Indeed, the panel opinion in this case agrees with that interpretation. See Harris, 190 F.3d at 1286 (holding that the “brought” language in section 1997e(a) “means that a prisoner must exhaust all administrative remedies that are available before filing suit ....”) (emphasis added).
The language we have quoted from the Miller decision establishes that “brought,” as used in section 1997e(a)’s “No action shall be brought ...” language means filed. And the same word means the same thing in section 1997e(e)’s “No federal civil action shall be brought ...” language. See Atlantic Cleaners & Dyers v. United States, 286 U.S. 427, 433, 52 S.Ct. 607, 609, 76 L.Ed. 1204 (1932) (“[Tjhere is a natural presumption that identical words used in different parts of the same act are intended to have the same meaning.”); Doctors Hosp., Inc. of Plantation v. Bowen, 811 F.2d 1448, 1452 (11th Cir.1987) (“A presumption is made that the same words used in different parts of an act have the same meaning.”).
Our interpretation of section 1997e(e) is also consistent with the decisions of other courts of appeal which have interpreted that and similarly worded other provisions of the PLRA. In Kerr v. Puckett, 138 F.3d 321, 322-23 (7th Cir.1998), the Seventh Circuit held that application of the section 1997e(e) bar depends on the confinement status of the plaintiff at the time the lawsuit was commenced. The Keir case involved a prisoner who was no longer confined at the time he filed the lawsuit, having already been released on parole. Based on the plain language of the statute, the Seventh Circuit concluded that Con*975gress intended to exclude the possibility “that ‘prisoner’ refers to the plaintiffs status at the time of the injury rather than at the time the litigation begins.” Id. at 323. The Court held section 1997e(e) did not apply, because “Kerr brought the suit after he had been released on parole and was therefore no longer ‘confined in a jail, prison, or other correctional facility.’ ” Id. at 322. Only because Kerr was not confined at the time he filed his lawsuit did the Seventh Circuit hold that section 1997e(e) did not apply.
Under the reasoning in Kerr, the Seventh Circuit would reach the opposite result, and the same one we do here, where the plaintiff was confined when he filed the lawsuit. It is confinement status at the time the lawsuit is “brought,” i.e., filed, that matters. The same rule of decision has been applied by the other circuits that have had occasion to speak to the issue. See Greig v. Goord, 169 F.3d 165, 167 (2d Cir.1999) (“Appellees acknowledge that Greig was a parolee at the time he filed his complaint ....”) (emphasis added); Doe v. Washington County, 150 F.3d 920, 924 (8th Cir.1998) (“When he filed this complaint, Doe was neither incarcerated nor detained in any jail, prison, or correctional facility.”) (emphasis added). Plaintiffs have been unable to cite a single decision of any district court or court of appeals holding that section 1997e(e) turns upon the confinement status of the plaintiff at any time other than the time the lawsuit is filed.
Not only is our conclusion about the meaning of “brought” reinforced by the decisions of the other circuits that have interpreted section 1997e(e), it is also consistent with decisions of the circuits that have interpreted “brought” and “bring” as those words are used in other provisions of the PLRA. Several of those decisions concern the PLRA’s “three strikes” section. That section, codified as 28 U.S.C. § 1915(g), provides that a prisoner may not “bring a civil action or appeal” in for-ma pauperis if he has on three or more occasions brought an action or appeal that was dismissed on grounds it was frivolous, malicious, or failed to state a claim, unless the prisoner is 'under imminent danger of serious physical injury.
The words “bring a civil action or appeal” in section 1915(g) have been held to mean the filing of a suit or appeal, not its continuation. See Chandler v. D.C. Dept. of Corrections, 145 F.3d 1355, 1359 (D.C.Cir.1998) (“[W]e hold that the phrase ‘appeal a judgment’ in subsection (g) refers to the initiation of an appeal,” and “the phrase ‘bring a civil action’ means to initiate a suit.”); Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir.1998) (“In order to implement this statutory scheme, we must determine if danger exists at the time the plaintiff seeks to file his complaint or notice of appeal IFP.”) (emphasis in original); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir.1998) (“As the statute’s use of the present tense verbs ‘bring’ and ‘is’ demonstrates, an otherwise ineligible prisoner is only eligible to proceed IFP if he is in imminent danger at the time of filing.”) (emphasis in original); Abdul-Wadood v. Nathan, 91 F.3d 1023, 1025 (7th Cir.1996) (holding that section 1915(g) “governs bringing new actions or filing new appeals — the events that trigger an obligation to pay a docket fee — rather than the disposition of existing cases”).
Decisions interpreting 28 U.S.C. § 1915(b)(1), the PLRA’s full payment provision, are also relevant. That section states: “if a prisoner brings a civil action or files an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” 42 U.S.C. § 1915(b)(1). Two of the three circuits which have interpreted that “bring” language have held it means the provision applies to prisoners who were confined when they filed a notice of appeal even though they were released before their appeal was decided. In Gay v. Texas Dept. of Corrections State Jail Din, 117 F.3d 240, 242 (5th Cir.1997), the Fifth Circuit, “[biased on the plain language of *976§ 1915(b)(1)” and that Court’s “desire to put some teeth into the PLRA’s front-end deterrent,” held that the filing fee requirement applied to a former prisoner, because when he filed an appeal he was confined, even though he was released before his appeal was decided. That he “was released from prison after he filed his notice of appeal is irrelevant,” the Fifth Circuit concluded. Id. The Seventh Circuit reached the same conclusion in Robbins v. Switzer, 104 F.3d 895, 897-98 (7th Cir.1997) (“Robbins was a prisoner when he filed ..., and therefore is obligated to pay. His current status does not alter the fact that he was a prisoner when he filed the appeals.”). But see McGann v. Comm’r, Social Security Administration, 96 F.3d 28 (2d Cir.1996) (reaching the opposite conclusion); see also id. at 30-31 (Miner, J., dissenting) (“My dissent is compelled by the simple and familiar principle that when the language of a statute is plain and enacted within the constitutional authority of Congress, as it is here, the sole function of the courts is to enforce it according to its terms.”) (internal marks and citation omitted).
In expressing its intent about which civil actions section 1997e(e) bars, Congress said it bars those federal civil actions “brought by a prisoner confined,” not those continued by, or litigated to judgment by a prisoner confined. Cf. W.J. Lake & Company v. King County, 4 Wash.2d 651, 104 P.2d 599 (Wash.1940) (interpreting the statutory phrase “the court before whom such action is brought” and holding: “The statute cannot be extended beyond its plain terms. Had the word ‘pending’ been used, instead of brought, a different question would be presented. This action was not ‘brought’ before this court.”). The plaintiffs and the dissenting opinion, in effect, ask us to rewrite the clear and unequivocal language Congress used, so that it will read: “No federal civil action may be brought by a prisoner confined ... except if he is no longer confined at the time judgment is entered in the case.” (emphasized language added). That is exactly how the provision would read if it meant what they say it does. If Congress had wanted to weaken the section 1997e(e) bar by adding that exception, it easily could have done so. We will not do to the statutory language what Congress did not do with it, because the role of the judicial branch is to apply statutory language, not to rewrite it. See Badaracco v. Commissioner, 464 U.S. 386, 398, 104 S.Ct. 756, 764, 78 L.Ed.2d 549 (1984) (“Courts are not authorized to rewrite a statute because they might deem its effects susceptible of improvement.”); Blount v. Rizzi, 400 U.S. 410, 419, 91 S.Ct. 423, 429, 27 L.Ed.2d 498 (1971) (“it is for Congress, not this Court, to rewrite the statute”); Korman v. HBC Florida, Inc., 182 F.3d 1291, 1296 (11th Cir.1999) (“It is not the business of courts to rewrite statutes.”).3

B. The Congressional History

When the import of the words Congress has used is clear, as it is here, we need not resort to legislative history, and we certainly should not do so to undermine the plain meaning of the statutory language. See United States v. Gonzales, 520 U.S. 1, 117 S.Ct. 1032, 1035, 137 L.Ed.2d 132 (1997) (“Given the straightforward statutory command, there is no reason to resort to legislative history.”); Ratzlaf v. United States, 510 U.S. 135, 147-48, 114 S.Ct. 655, 662, 126 L.Ed.2d 615 (1994) (“There are, we recognize, contrary indications in the statute’s legislative history. But we do not resort to legislative history to cloud a statutory text that is clear.”); Barnhill v. Johnson, 503 U.S. 393, 401, 112 S.Ct. 1386, 1391, 118 L.Ed.2d 39(1992) (“To begin, we note that appeals to statu*977tory history are well taken only to resolve statutory ambiguity.”); United States v. Steele, 147 F.3d 1316, 1318 (11th Cir.1998) (en banc) (“Where the language Congress chose to express its intent is clear and unambiguous, that is as far as we go to ascertain its intent because we must presume that Congress said what it meant and meant what it said.”).
Notwithstanding that well-recognized and bedrock principle, sometimes judges who find that legislative history supports and complements the plain meaning of statutory language cannot resist the temptation to set out that history. We have given in to that temptation more than once. See, e.g., United States v. Gilbert, 198 F.3d 1293, 1299 (11th Cir.1999) (“Given the plain meaning of the statutory language, we could bypass any consideration of legislative history. Nevertheless, for the sake of completeness, and because this is our first occasion to decide a Hyde Amendment case, we will look at that history”) (internal marks and citations omitted). We find the temptation to set out the legislative history of the PLRA irresistible — even though the plain meaning of the statutory language in section 1997e(e) makes it irrelevant — because we want to correct what we believe is a misreading or misapplication of that legislative history in the panel opinion, see Harris, 190 F.3d at 1284-85, and in the dissenting opinion.4
The panel opinion says that “Congress manifestly wanted to draw a bright line distinction between those who are prisoners, and those who are not prisoners.” Id. at 1284-85. That statement is true as far as it goes, of course, but the question is when did Congress want a plaintiffs status as a prisoner or non-prisoner to be determined for purposes of the PLRA’s restrictive provisions. The legislative history of the PLRA shows that Congress was concerned with the number of prisoner cases being filed, and its intent behind the legislation was to reduce the number cases filed, which is why Congress made confinement status at the time of filing the decisive factor.
Congress’ concern and intent is reflected in the floor statements of Senators Dole and Kyi, two of the principal architects of the PLRA.5 Their statements reveal that it was the filing of the prisoner lawsuits that Congress viewed as a problem and set about to solve. See 141 Cong. Rec. S14408-01, S14413 (daily ed. Sept. 27, 1995) (statement of Sen. Dole) (explaining that the number of prisoner suits filed “has grown astronomically — from 6,600 in 1975 to more than 39,000 in 1994.”); 141 Cong. Rec. S7498-01, S7524 (daily ed. May *97825, 1995) (statement of Sen. Dole) (“Frivolous lawsuits filed by prisoners tie up the courts, waste valuable judicial and legal resources, and affect the quality of justice enjoyed by the law-abiding population.”) (emphasis added); 141 Cong. Rec. S14408-01, S14418 (daily ed. Sept. 27, 1995) (statement of Sen. Kyi) (“Today’s system seems to encourage prisoners to file with impunity.”) (emphasis added).
Confined prisoners have little to lose by filing frivolous lawsuits, and that is why Congress made the confinement status of the plaintiff at the time a lawsuit is filed the controlling factor. See 141 Cong. Rec. S7498-01, S7526 (daily ed. May 25, 1995) (statement of Sen. Kyi) (“Filing frivolous civil rights lawsuits has become a recreational activity for long-term residents of our prisons.”) (emphasis added); 141 Cong. Rec. S7498-01, S7524 (daily ed. May 25, 1995) (statement of Sen. Dole) (“[P]ris-oners will now ‘litigate at the drop of a hat,’ simply because they have little to lose and everything to gain.” (quoting Chief Justice Rehnquist)). As the Seventh Circuit has explained, “Congress deemed prisoners to be pestiferous litigants because they have so much free time on their hands and there are few costs to filing suit.” Kerr v. Puckett, 138 F.3d at 323. The distinction between current and former prisoners makes sense for that reason, and because “[ojpportunity costs of litigation rise following release, diminishing the need for special precautions against weak suits.” Id.; see also Madrid v. Gomez, 190 F.3d 990, 996 (9th Cir.1999) (“[I]t is certainly conceivable that, because of significant potential gains and low opportunity costs, prisoners generally file a disproportionate number of frivolous suits as compared to the population as a whole.”); Tucker v. Branker, 142 F.3d 1294, 1301 (D.C.Cir.1998) (noting that “prisoners have a lower opportunity cost for their time than other indigent (and in all likelihood, non-indigent) litigants”).
Congress made confinement status at the time of filing the criterion, because that is the point at which the difference in opportunity costs was causing the problem Congress was trying to solve: the large number of filings. See generally Christiansen v. Clarke, 147 F.3d 655, 658 (8th Cir.1998) (“Because prisoners, even under the PLRA, initially pay a reduced filing fee (they receive, in effect, an interest free loan to pay the full filing fee), see 28 U.S.C. § 1915(b), and because prisoners have excessive amounts of free time on their hands, they are more likely than paying plaintiffs to file meritless suits.”) (emphasis added). Given the legislation’s overriding goal of reducing the number of prisoner cases filed, it would have made little or no sense for Congress to have made confinement status at any time after filing determinative.
In considering why Congress chose to peg the application of section 1997e(e) on confinement status at the time of filing, it is worth mentioning that confinement status can change several times during the course of the months or years it takes the overburdened district courts to enter judgment in a case. Consider this hypothetical and how episodic the application of section 1997e(e) would be if post-filing confinement status were the criterion: A plaintiff is confined when he files the lawsuit (the section applies); shortly thereafter he is released on parole (the section no longer applies); later he is picked up and jailed on a parole violation charge (the section applies again); he bails out after a few days (the section no longer applies); but after a hearing his parole is revoked, and he is returned to prison (the section applies again).6 No one has yet explained to us why Congress would have wanted the application of an important provision, such *979as section 1997e(e), to be such an on-again, off-again thing.
Last year alone, there were 3,465 prisoner lawsuits filed in the district courts of this circuit. See Admin. Office of the U.S. Courts, Statistical Tables for the Federal Judiciary, Table C-3, 34-35 (for the twelve-month period ending June 30, 1999).7 As this case illustrates, it often takes more than a year after filing for judgment to be entered by the district court in such a case. The best figures available indicate that more than 47,000 state and federal prisoners were released from confinement in this circuit in the most recent twelve-month period.8 Many of the tens of thousands of prisoners who are released from confinement each year in this circuit alone undoubtedly have federal lawsuits pending at the time of their release. The magnitude of the problem illustrates the wisdom of Congress’ deliberate decision to draw the confinement line — with plain and unequivocal language — where it did in section 1997e(e), which is at the point of filing. We have no authority to move that line.9
Because section 1997e(e) applies only to claims filed while an inmate is *980confined, it does not prevent a former prisoner from filing after release a monetary damages claim for mental and emotional injury suffered while confined, without a prior showing of physical injury. Accordingly, dismissal under this statutory provision of a claim that is filed during confinement should be without prejudice to re-filing the claim if and when the plaintiff is released. See Zehner v. Trigg, 952 F.Supp. 1318, 1335 (S.D.Ind.1997) (dismissal without prejudice of section 1997e(e) barred claim), aff'd, 133 F.3d 459 (7th Cir.1997). Some, but not all, claims will be re-filed after the plaintiff is released, and more total effort may well be required to adjudicate those particular claims that are re-filed than if the section 1997e(e) bar did not exist. But the provision reflects Congress’ belief that because of the difference in opportunity costs, a substantial number of such claims will not be re-filed after release and that will result in a significant net savings to the judicial system. That is the judgment Congress made about what the difference in opportunity costs between inmates and former inmates would mean, and it is the judgment underlying section 1997e(e).

C. The Purported Amendment or Supplement

The panel opinion says that after these six plaintiffs were released, and before the district court entered judgment against them, the court permitted them to *981amend the complaint to indicate their new status as former prisoners. That, according to the panel opinion, makes all the difference and allows these plaintiffs to escape the section 1997e(e) bar. See Harris, 190 F.3d at 1284. We are not entirely-convinced that the complaint was actually amended in that or any other way.10 The panel opinion had no doubt there was an amendment. Now, the dissenting opinion says that there is no doubt that there was not an amendment, but a supplement. It appears that the requirements of Rule 15(d) were not met.11 But we are convinced that any such amendment or supplement is irrelevant to the application of section 1997e(e), and so we will assume for purposes of discussion that before judgment was entered against the plaintiffs the complaint was amended or supplemented to reflect that they had been released from confinement after they filed the lawsuit.
The reason such an amendment or supplement makes no difference is that, for all of the reasons we have already discussed, the confinement status of the plaintiffs at any time after the lawsuit is filed is beside the point. The status that counts, and the only status that counts, for purposes of section 1997e(e) is whether the plaintiff was a “prisoner confined in a jail, prison, or other correctional facility” at the time the federal civil action was “brought,” i.e., when it was filed. It is an undisputed historical fact that all of these plaintiffs were confined in a Georgia prison or correctional facility at the time their complaint was filed. No amendment or supplement to a pleading can change a historical fact, and the one in question did not purport to do so. The amendment or supplement did not deny that these six plaintiffs had been confined prisoners at the time the lawsuit was filed. All it noted was that they had been released since the lawsuit was filed which, of course, means that they were no longer “prisoner[s] confined.” But that change in their status after the lawsuit was filed is irrelevant under section 1997e(e).
As we have discussed, the intent of Congress behind section 1997e(e) was to reduce the number of prisoner lawsuits filed, and specifically to reduce the number that are filed because the opportunity costs of filing a lawsuit are lower for an incarcerated plaintiff than for one in the free world. The opportunity costs of filing a lawsuit do not change after it has been filed. That is why the release of an inmate after he has *982filed a lawsuit is irrelevant for purposes of section 1997e(e).12
The opposing position essentially treats section 1997e(e) as if Congress had been concerned not with the opportunity costs of filing a lawsuit, but instead with the opportunity costs of continuing an already filed lawsuit. Only if that were true would an amendment or supplement noting that the plaintiff had been released after filing the lawsuit make any difference. But most of the damage to the overburdened system is already done, or put in motion, after the lawsuit is filed. That is why Congress made the operative fact the plaintiffs status at the time of filing, not status at the time the lawsuit is decided. We know Congress did that, because it said: “No federal civil action may be brought by a prisoner confined ...” (emphasis added), and as we have explained “brought” means filed; it does not mean continued or maintained after filing. Congress chose its words and we will heed them.
The difference between our position and that of the dissenting opinion is crystalized in its proposition that a prisoner who files his claim in direct contravention of section 1997e(e) while he is incarcerated ought to be allowed to continue with that claim after release, because “[pjrisoners who are released while their suit is still pending immediately begin to face the same opportunity costs of prosecuting their action as everyone else.” Dissenting Op. at 999. Congress could have written the statute to focus on the opportunity costs of prosecuting actions, but it did not. Instead, Congress aimed at the opportunity cost of filing actions. That is clear in the language Congress used to express its will (“brought,” not “prosecuted” or “continued”), and in the legislative history, see 141 Cong. Rec. S7498-01, S7524 (daily ed. May 25, 1995) (statement of Sen. Dole) (“Frivolous lawsuits filed by prisoners tie up the courts, waste valuable judicial and legal resources, and affect the quality of justice enjoyed by the law-abiding population.”) (emphasis added); 141Cong. Rec. S14408-01, S14418 (daily ed. Sept. 27, 1995) (statement of Sen. Kyi) (“Today’s system seems to encourage prisoners to file with impunity”) (emphasis added).
If there were a conflict between Federal Rule of Civil Procedure 15 and the PLRA, the rule would have to yield to the later-enacted statute to the extent of the conflict. See Mitchell v. Farcass, 112 F.3d 1483, 1489 (11th Cir.1997) (a PLRA case) (“a statute passed after the effective date of a federal rule repeals the rule to the extent that it actually conflicts.” (quoting and adopting the holding of Jackson v. Stinnett, 102 F.3d 132,135 (5th Cir.1996))); Floyd v. United States Postal Serv., 105 F.3d 274, 278 (6th Cir.1997). But there is no conflict. In proper circumstances and when the requirements contained in Rule 15 are met, the rule does permit amendments or supplements to pleadings in order to bring to the attention of the court changes in the facts, but other law — in this instance section 1997e(e)- — determines whether those changes in the facts make any difference. As we have said, the change in the facts (the post-filing release of the plaintiffs) that this purported amendment or supplement brought to the *983attention of the court makes no difference whatsoever under section 1997e(e).
Rule 15(d) does authorize a court to permit a party to supplement a pleading “even though the original pleading is defective in its statement of a claim for relief or defense.” But that rule does not and cannot overrule a substantive requirement or restriction contained in a statute (especially a subsequently enacted one). The decisions the dissenting opinion relies upon are distinguishable. None of them involved a statutory purpose and requirement that the plaintiff be made to bear the differential opportunity cost of a re-filing in order to discourage filings, which is what section 1997e(e) is all about. In none of those decisions would the purpose behind the statutory requirement be defeated by treating subsequently occurring facts as though they had occurred before the complaint was filed. That is the situation we would have here, and it was not present in any of the decisions upon which the dissenting opinion is based.
Take, for example, Mathews v. Diaz, 426 U.S. 67, 96 S.Ct. 1883, 48 L.Ed.2d 478 (1976). The statutory requirement that an applicant for Social Security benefits commence a civil action within sixty days after the mailing of the decision which is being appealed, see 42 U.S.C. § 405(g), is obviously intended to do what all filing deadlines do — ensure that the action is promptly filed while the facts and issues are fresh, and bring to the process to a close sooner instead of later. One' of several plaintiffs in that case had joined in a civil action challenging an eligibility provision before he had actually filed an application with the Secretary of the Department of Health, Education, and Welfare. The Supreme Court held that plaintiffs subsequent filing of the application sufficed, and that the Secretary “could waive the exhaustion requirements which this provision contemplates” and had done so in that case. Id. at 75-76, 96 S.Ct. at 1889. As the Supreme Court explained, “For jurisdictional purposes, we treat the [Secretary’s] stipulation in the District Court as tantamount to a decision denying the .application and as a waiver of the exhaustion requirement.” Id. at 76-77, 96 S.Ct. at 1890.
The defendants in our case have stipulated away or waived nothing about section 1997e(e). More fundamentally, permitting the plaintiff in Mathews to join a civil action early, which is what happened in that case, does not undermine the statutory purpose that an action be filed promptly, and the sooner the better. Allowing that plaintiff to proceed was in keeping with a statutory purpose. See id. at 75 n. 9, 96 S.Ct. at 1889 n. 9. By contrast, in this case permitting the plaintiffs to proceed would undermine the statutory purpose of prohibiting these types of claims from being filed by prisoners with nothing but time on their hands.
The other supplemental pleading cases the dissenting opinion relies upon are distinguishable in the same way as Mathews. In all of them Rule 15(d) was used to further the statutory purpose involved, not to defeat it. At the risk of being repetitive, the statutory purpose behind section 1997e(e) is to prevent prisoners from filing a certain type of claim, and to require that they shoulder the differential opportunity costs of filing that type of claim in the free world if they are released.
An analogy 'may be useful to illustrate our point here. It is well established that the only citizenship of the original parties that matters for purposes of determining whether diversity jurisdiction exists is their citizenship at the time the lawsuit is filed; any changes in a party’s citizenship that occur after filing are irrelevant. See Freeport-McMoRan, Inc. v. KN Energy, Inc., 498 U.S. 426, 428, 111 S.Ct. 858, 860, 112 L.Ed.2d 951 (1991); Wichita R.R. & Light Co. v. Public Utilities Comm’n of Kansas, 260 U.S. 48, 54, 43 S.Ct. 51, 53, 67 L.Ed. 124 (1922) (“Jurisdiction once acquired on that ground is not divested by a subsequent change in the citizenship of the parties.”). That is the substantive law. If *984an amendment or supplement to the pleadings is offered to show that the citizenship of one of the original parties has changed since the lawsuit was filed, that amendment or supplement should be denied as futile. The reason it should be denied as futile — and the reason it will make no difference if permitted — is that the parties’ citizenship at the time of filing determines that legal issue, which is whether diversity of jurisdiction exists. There is no conflict between the law that citizenship at the time of filing governs for diversity purposes and the liberal allowance of amendments or supplements to the pleading under Rule 15; it is simply that the change in the facts which the amendment or supplement in our diversity jurisdiction hypothetical seeks to bring to the court’s attention is irrelevant under the governing law. The same is true here.
The dissenting opinion points out that the present case is not a diversity case. See Dissenting Op. at 995, n. 11. That is true, but neither is it a social security case or a copyright case, or any of the other kinds of cases involved in the decisions the dissent relies upon. See id. at 993-95. The dissenting opinion places particular reliance upon a copyright case, M.G.B. Homes, Inc. v. Ameron Homes, 903 F.2d 1486 (11th Cir.1990), and it quotes with approval how that opinion swept aside the district court’s lack of jurisdiction with the statement that it “was, at most, technically without jurisdiction.” Dissenting Op. at 994 (quoting 903 F.2d at 1489). That is a problematic approach given the fact that virtually all jurisdictional rules and issues are “technical.” But we do not have the copyright pre-filing registration requirement at issue before us, so we do not pass upon the continuing validity of the panel decision in M.G.B. Homes. Suffice it to say that to the extent, if any, M.G.B. Homes supports the dissent’s position, it is to that extent inconsistent with the Supreme Court’s subsequent decision in Freeport-McMoBan, which we have already discussed, and we are guided by that Supreme Court decision.
In closing out our discussion of this issue, we express our appreciation to the dissenting opinion for its candor in acknowledging that by bringing this type of claim while incarcerated these six plaintiffs have clearly violated section 1997e(e). As the dissenting opinion acknowledges: “The question is not, what is the meaning of the word ‘brought.’ It is, instead, what happens when a plaintiff violates section 1997e(e) by bringing a federal civil action while in custody, but is later released, and seeks to supplement his pending complaint to reflect the fact of his release? In other words, what is the remedy for plaintiffs violation of the statute?” Dissenting Op. at 990 (emphasis in original). The answer, according to the dissenting opinion, is that there is no remedy for such a violation of the statute. Instead, the violation is to be treated as though it never occurred and the plaintiff is not to be sanctioned in any way for the violation — not even by being forced to re-file the claim after release. We disagree, because we do not think the way to enforce congressional enactments is by removing any burden, inconvenience, or expense from those who violate them.

D. Application to Constitutional Claims

We turn now to one final matter. Under the guise of seeking to avoid what they describe as “serious constitutional questions,” the plaintiffs ask us, in effect, to rewrite section 1997e(e) by construing it not to apply to constitutional claims. The panel at least implicitly held that section 1997e(e) does apply to constitutional claims, see Harris, 190 F.3d at 1286, and for three reasons we agree. First, the “avoidance” canon of construction plaintiffs rely upon applies where there is ambiguous statutory language, see Southlake Property Associates, Ltd. v. City of Morrow, Georgia, 112 F.3d 1114, 1119 (11th Cir.1997), and here there is none. Section 1997e(e) unequivocally *985states that “No Federal Civil Action may be brought ..42 U.S.C. § 1997e(e) (emphasis added), and “no” means no. The clear and broad statutory language does not permit us to except any type of claims, including constitutional claims. See Cassidy v. Indiana Dep’t of Corrections, 199 F.3d 374, 376 (7th Cir.2000) (rejecting the contention that section 1997e(e) does not apply to constitutional claims, and after quoting the first four words of the provision, explaining that “[i]n light of this plain language, we will not carve out exceptions for which Congress did not provide.”). Courts should not employ the canon of construction that ambiguous statutory language is to be construed to avoid constitutional questions as a pretext for rewriting clear statutory language. See Commodity Futures Trading Comm’n v. Schor, 478 U.S. 833, 841, 106 S.Ct. 3245, 3251, 92 L.Ed.2d 675 (1986) (“It is equally true, however, that this canon of construction does not give a court the prerogative to ignore the legislative will in order to avoid constitutional adjudication,” and a court “must not and will not carry this [canon] to the point of perverting the purpose of a statute or judicially rewriting it.”) (internal marks and citation omitted).
Second, as we have already discussed, the legislative history of the PLRA clearly shows that its purpose is to substantially reduce the number of prisoner lawsuits. See supra, at 977-79. That purpose could never be attained if constitutional claims were not covered by the restrictive provisions, because the overwhelming majority of prison lawsuits raise one or more constitutional claims. Construing section 1997e(e) to be inapplicable to constitutional claims would render it virtually meaningless.
Third, the constitutional issues plaintiffs ask us to rewrite the statute to avoid were decided against them by the panel opinion in this case, see Harris, 190 F.3d at 1287-90, and we have reinstated that part of the opinion as the law of this circuit. See also Davis v. District of Columbia, 158 F.3d 1342, 1345-48 (D.C.Cir.1998) (rejecting constitutional challenges to section 1997e(e)).
III. CONCLUSION
When plaintiffs Chadwick, Cook, Dailey, Harris, Hooks, and Nation brought this “federal civil action,” they were each a “prisoner confined in a jail, prison, or other correctional facility.” For that reason, and notwithstanding the fact that each of them was released from confinement before the district court entered judgment against them, 42 U.S.C. § 1997e(e) applies with full force and effect to them. Accordingly, the judgment of the district court is affirmed, except to the extent that it dismissed with prejudice under section 1997e(e) the claims of those six plaintiffs for monetary relief. To that extent only, the judgment is vacated and remanded with directions that the monetary relief claims of those six plaintiffs that are barred solely because of section 1997e(e) are to be dismissed without prejudice to their being re-filed at a time when the plaintiffs are not confined.
AFFIRMED in part and VACATED and REMANDED in part.13

. The lawsuit was filed on March 10, 1997, and judgment was entered on June 24, 1998. The six plaintiffs who were released from confinement during that interval are Danny Chadwick, Lenois Cook, William Dailey, Frederick Harris, Willie Hooks, and Farrell Nation. See Harris, 190 F.3d at 1283. The other five plaintiffs were still confined when judgment was entered in the district court but, according to the plaintiffs' brief, some of them have been released since then. All eleven of the plaintiffs are jointly represented in this appeal, but their counsel does not argue that any of those who were released after the date of the district court’s judgment are, because of their release, free from the restrictions of section 1997e(e). Our references hereafter to "plaintiffs” are to those six who were released before the date of the district court's judgment, but the reasoning and holding of this opinion obviously apply as well to those who were released thereafter.


. The panel opinion focuses on the definition of "prisoner” in section 1997e(h): "the term 'prisoner' means any person incarcerated or detained in any facility ...” See 190 F.3d at 1294. But it matters not if we characterize the status question in terms of whether the plaintiff is a prisoner, or in terms of whether the plaintiff is confined. Under the PLRA a confined plaintiff is a prisoner, and a plaintiff who is not confined is not a prisoner. The question is whether section 1997e(e) covers a plaintiff who is a confined prisoner at the time the lawsuit is filed but who becomes a non-confined, former prisoner by the time judgment is entered. As we explain in the text, the answer lies in the plain meaning of the word "bring.”


. The dissenting opinion labels our interpretation of the plain language of section 1997e(e) "judicial activism,” a label which would more aptly apply to an interpretative approach that writes language into a statute. Our interpretation neither adds anything to nor subtracts anything from the statutory language.


. The dissenting opinion takes us to task for discussing the legislative history as it reflects the clear Congressional purpose behind section 1997e(e), and charges that it is inconsistent for us to point out that the legislative history reinforces our conclusion about the plain meaning of the statutory language. See Dissenting Op. at 998-99. So long as legislative history is not used to contradict the plain meaning of the statutory language, we see no inconsistency in pointing out that both the statutory language and legislative history .lead to the same interpretative result. Besides, if there were any inconsistency in relying upon both the statutory language and legislative history, the panel opinion would not have done it, see 190 F.3d at 1284-85, nor would the dissenting opinion do it, see Dissenting Op. at 997-98, 1000-01.


. The evolution of the legislative language itself provides little guidance. In its original form, the provision that would become section 1997e(e) limited recovery in civil actions brought "by an adult convicted of a crime confined in a jail, prison, or other correctional facility.” S. 866, 104th Cong. 1st Sess. § 7 A (1995). The remarks during floor debate are more important than usual, as this Court has explained: "[B]ecause Congress enacted [the] PLRA as a rider to an appropriations bill, floor debate is more indicative of legislative intent than it otherwise would be, especially where the floor statements in favor of the bill remain uncontested. ” Alexander v. Hawk, 159 F.3d 1321, 1325 n. 8 (11th Cir.1998) (internal marks and citations omitted). The statements of Senators Dole and Kyi are due special consideration, because they, along with Senators Hatch, Hutchison, and Abraham, were the architects of the PLRA. See 142 Cong. Rec. S3703-01, S3704 (daily ed. April 19, 1996).


. The dissenting opinion at 1007 n. 18 dismisses our hypothetical as "somewhat exotic.” To the contrary, the latest information shows that more than 694,000 prisoners are on parole in this country. See Thomas P. Bonczar & Lauren E. Glaze, U.S. Dept. of Justice, Probation and Parole in the United States, 1998 5 (1999). Many are arrested and incarcerated for parole violations, then make bail, and so forth. Indeed, in the latest year *979for which statistics are available, over 155,-000 of the nation’s state prisoners were parole violators. See Robyn L. Cohen, U.S. Dept, of Justice, Probation and Parole Violators in State Prisons, 1991 2 (1995). Although no bail statistics are available, for those 155,-000 potential plaintiffs there was at least initial incarceration, release from incarceration, and return to incarceration.
Thus, our parole violation hypothetical describes a situation occurring with far greater frequency than the "even worse scenario” upon which the dissent relies: a scenario where a prisoner has filed a claim for monetary damages, has gotten past a motion to dismiss on the physical injury requirement, has gotten past summary judgment on that issue, and goes to trial on that issue but is released before judgment is entered against him on it. See Dissenting Op. at 1007. If the inmate is not released until after judgment is entered against him on the physical injury issue then the dissent’s scenario is not a criticism of our interpretation of § 1997e(e), because everyone (including the dissent) agrees that § 1997e(e) applies with full force where judgment is entered before the release, even if by only a day. Moreover, the criticism the dissenting opinion attempts to mount through use of its scenarios would not apply even where the inmate was released before judgment, unless the inmate had not suffered any physical injury. All agree that the § 1997e(e) bar has no application at all where there is physical injury. The only cases that fit the dissent's "even worse scenario” are those in which the plaintiff has not suffered any physical injury but nonetheless makes it past a motion to dismiss on that issue, then makes it past a summary judgment motion on that issue, then loses at trial on that issue, but is released before judgment is entered. That is truly a "somewhat exotic” hypothetical.


. The statistic we cite does not include 28 U.S.C. §§ 2241, 2254, and 2255 filings, because they are not covered by the PLRA. See Anderson v. Singletary, 111 F.3d 801, 805 (11th Cir.1997) (“Congress promulgated the PLRA to curtail prisoner tort, civil rights and conditions litigation, not the filing of habeas corpus petitions.”)


. The state corrections departments and the Federal Bureau of Prisons have different reporting years, but using the most recently completed reporting year for each, the figures are as follows: 8,421 state prisoners were released from confinement in Alabama, see Alabama Dep't of Corrections, Monthly Reports (Oct.1998 — Sept.1999 data); 15,213 state prisoners were released from confinement in Georgia, see Georgia Dep't of Corrections, Inmate Statistical Profile — Prison Departures (1998); 23,025 state prisoners were .released from confinement in Florida, see Florida Dep't of Corrections, Inmate Releases, Annual Report (1999); and 1,508 inmates were released from confinement in federal prisons in this circuit in calendar year 1999 (federal release figures obtained from the Southeast Regional Office of the Federal Bureau of Prisons).


. The dissenting opinion constructs elaborate, multi-premised scenarios in an effort to show how its approach would yield better policy results than the one we think Congress embodied in section 1997e(e). See Dissenting Op. Part III at 1005-07. There are many flaws to the reasoning underlying the dissent's scenarios. To begin with, one of its essential factual premises is that a substantial number of prisoners who file complaints that fall within the scope of the provision will make it past a motion to dismiss, and past summary judgment to trial on the physical injury issue. Not only that, but the dissent posits that they *980will be released before judgment is entered. See Dissenting Op. at 1006. That sounds to us like an unlikely scenario. See supra, at 978 n. 6. The dissent cannot point to anything in this record or elsewhere that indicates those facts are likely to occur with any regularity. Those facts do not represent the typical case, or this case, either. These six plaintiffs were all released before the magistrate judge had even made any recommendation on the Rule 12(b)(6) motion to dismiss the complaint under section 1997e(e). Nor is there any apparent basis for the dissent's assumption that in the typical case a substantial amount of effort will be invested in determining whether the plaintiff has suffered physical injury. Here, that question was decided in a motion to dismiss, and even if the case had gone to summary judgment, there is no reason to believe that much effort would have been required to determine whether there was a triable issue of physical injury.
A second problem with the dissent’s reasoning relating to the scenarios it puts forward is that the very same reasoning argues just as strongly against application of section 1997e(e) in situations to which the provision indisputably does apply. All the' effort the dissent’s scenarios posit also will have been spent in those cases in which the claim for monetary relief is held to be barred under section 1997e(e) in a judgment entered before the inmate plaintiff is released. Yet, no one disputes that if the judgment is entered before the plaintiff is released, section 1997e(e) applies with full force, and that is true even if the release happens just after judgment or while the case is on appeal. See supra, at 972 n. 1. Yet, according to the dissent's reasoning, all of that adjudication of the physical injury issue will have been a total waste, see Dissenting Op. at 986 (“the awful burden”), because it predicts the case will be re-filed after the plaintiff's release and the monetary damages claim will have to be re-litigated free of the physical injury requirement of section 1997e(e). See Dissenting Op. at 1006 (“All of the court’s work in determining whether the plaintiff suffered physical injury will have been for naught, because physical injury will no longer be an element of the plaintiff's claim.”). Thus, it appears that the dissenting opinion's stated policy disagreement applies equally to any application of section 1997e(e).
A third defect with the dissent's posited scenarios and reasoning is that its fundamental premise is at war with the congressional premise behind section 1997e(e). The dissent's scenarios assume, without any basis, that all or most plaintiffs who file complaints while incarcerated and have them dismissed under section 1997e(e) will re-file those complaints after they are released. That is the only way that there will be the duplication of effort and “the awful burden” on the system the dissent fears. Yet, as we all agree, the congressional judgment behind section 1997e(e) is that because of a difference in opportunity costs, a released inmate is far less likely to file a lawsuit than an incarcerated inmate. See Harris, 190 F.3d at 1284-85; supra, at 977-78; Dissenting Op. at 999-1001. The dissenting opinion’s scenarios and the assumptions underlying them reveal that the dissent's disagreement with our position is actually a disagreement with what we believe to be the policy decisions and attendant judgments Congress made in enacting section 1997e(e).


. No motion to amend the complaint was filed, and neither the magistrate judge nor the district court said the complaint had been amended. The plaintiffs did file a motion to withdraw their request for injunctive relief, which simply acknowledged that there was no longer any need for an injunction in view of their release. But the court did not formally rule on that motion. Instead, the magistrate judge (whose recommendations were adopted by the district court without relevant change) concluded: “These plaintiffs cannot obtain monetary relief because they alleged only mental or emotional injuries and their injunc-tive claims are moot since they have been released from prison.” [Magistrate’s Report and Recommendation at 5]. The claims were dismissed with prejudice.


. The rule provides that a supplement to the pleadings may be permitted "[ujpon motion of a party.” Fed.R.Civ.P. 15(d). There was no motion to supplement the pleadings. The rule also says that the court may permit a supplement "upon reasonable notice." Id. We can hardly say that the defendants had reasonable notice that a supplement to the pleadings was being considered when the first time it occurred to anyone that it was a Rule 15(d) supplement to the pleadings is when the case reached the en banc stage of appeal. The thought that a Rule 15(d) supplement was involved apparently never occurred to the parties in the district court, to the district judge, or to the panel judges. The rule also charges the district court with conditioning permission to supplement the pleadings upon “such terms as are just.” Id.; see also Fed. R. Civ. P. 15(d) advisory committee note (“As in other situations where a supplemental pleading is offered, the court is to determine in the light of the particular circumstances whether filing should be permitted, and if so, upon what terms.”). The district court did not do what the rule requires a court to do before permitting a supplemental pleading, apparently because the court was not aware that it was being requested to permit a supplement to the pleadings.


. The opening and penultimate paragraphs of the dissenting opinion characterize our holding as being that the district court properly dismissed the complaint under section 1997e(e) "even though that section no longer applies to plaintiffs because they are no longer prisoners within the meaning of the Act,” Dissenting Op. at 986 & 1008-09. Of course anyone would dissent from a holding that a statute was properly applied to cases to which it no longer applies. That is not what we hold. Instead, as explained in the text above, we hold that because these plaintiffs were incarcerated at the time they filed their complaint, section I997e(e) applies to them even though they were later released before any judgment was entered in the case. Or to put it in the same terms the dissenting opinion uses, we hold that the district court properly dismissed the complaint because section 1997e(e) does apply to it.


. We decide only the issues that we have expressly addressed and imply no view about any other issue.